Citation Nr: 1114475	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-43 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected left wrist traumatic arthritis with history of nonunion fracture of the left scaphoid.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1979 to July 1982.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The Veteran's service-connected left wrist traumatic arthritis with history of nonunion fracture of the left scaphoid (left wrist disability) is manifested by limitation of motion which more nearly approximates left wrist favorable ankylosis in 20 to 30 degrees of dorsiflexion, due to pain and stiffness.


CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent, but no more, for a left wrist disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5214 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, and identified private medical records have been obtained.   VA provided the Veteran with an adequate medical examination in November 2008.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that even if VA provides the veteran with an examination in a service connection claim, the examination must be adequate).  That examination was conducted upon a review of the claims file and included a detailed subjective history and symptomatology from the Veteran and relevant objective findings.  Although the Veteran disputed some of the examiner's findings, the Board finds that the examiner's findings are in line with the other evidence of record.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, however, that this rule does not apply here, because the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126.  For an initial disability rating, VA must consider the severity of the disability beginning on the date on which the application for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).

The Veteran's left wrist disability is assigned a 10 percent evaluation for limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010-5215 (2010).  The hyphenated code indicates that the disability includes both traumatic arthritis, Diagnostic Code 5010, and limitation of wrist motion, under Diagnostic Code 5215.  The specific order of the diagnostic codes indicates that arthritis causes limitation of motion.  See 38 C.F.R. § 4.27 (2010).  A maximum 10 percent evaluation is assigned for wrist dorsiflexion less than 15 degrees and for palmar flexion limited in line with forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  An evaluation in excess of 10 percent is thus not warranted as none is provided for under this diagnostic code.  

An increased evaluation under other potentially applicable diagnostic codes has been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  For ankylosis of the non-dominant or minor wrist, a 20 percent evaluation is assigned for favorable ankylosis in 20 to 30 degrees dorsiflexion, a 30 percent evaluation is assigned for unfavorable ankylosis of the wrist, and a 40 percent evaluation is assigned for unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2010).  Normal range of motion of the wrist consists of 70 degrees of dorsiflexion, 80 degrees of palmar flexion, 45 degrees ulnar deviation, and 20 degrees of radial deviation.  38 C.F.R. § 4.71a, Plate I (2010).

In private medical records from March 2007 through August 2008, the Veteran reported left wrist pain and stiffness.  There was diminished range of motion.  At the November 2008 VA examination, the Veteran reported left wrist pain and stiffness.  There was left wrist dorsiflexion to 40 degrees and palmar flexion to 10 degrees, with no deviation of the ulna or radius.  The examiner noted that stiffness caused functional limitation, but also noted that there was no evidence that function was aggravated by pain, fatigue, weakness, lack of endurance, or incoordination.  In his November 2009 substantive appeal, the Veteran reported that due to painful range of motion, he did not move his wrist and that there was a visible deformity due to the lack of use and atrophy.  

The Board finds that a 20 percent initial evaluation is warranted.  Although there is a diminished range of wrist motion, there is no true left wrist ankylosis, as evidenced by wrist dorsiflexion to 40 degrees out of a normal 70 degrees and palmar flexion to 10 degrees out of a normal 80 degrees.  But the VA examination determined there was no ulnar or radial deviation and noted considerable wrist stiffness.  Additionally, the Veteran consistently reported pain and stiffness.  Furthermore, in his November 2009 substantive appeal, the Veteran provided testimony that he does not move his left wrist secondary to pain.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2010).  Furthermore, in evaluating and rating disabilities of the joint, VA must consider weakness, fatigability, lack of coordination, restricted or excess movement of the joint, and pain on movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Here, considering the Veteran's considerable pain and stiffness with a lack of radial and ulnar deviation and near-absence of palmar flexion, the rating picture more nearly approximates the criteria for a 20 percent evaluation, for favorable ankylosis of the wrist in 20 to 30 degrees of dorsiflexion.  A 30 percent evaluation, however, is not warranted as the Veteran's left wrist retains 40 degrees of dorsiflexion; the evidence thus does not more nearly approximate unfavorable ankylosis, even with consideration of additional functional limitations.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5214, 4.73.  

The Board has also considered an increased initial evaluation in excess of 20 percent under the diagnostic codes for arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  But the diagnostic codes for arthritis do not provide for an evaluation in excess of 20 percent evaluation.  Accordingly, an increased evaluation is not warranted on this basis.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluation in this case is not inadequate.  A rating in excess of 20 percent is provided for certain manifestations of the service-connected left wrist disability but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's left wrist disability, as the criteria assess limitation of motion and additional functional limitation.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.

After review of the evidence, the evidence of record does not warrant a rating in excess of 20 percent for a left wrist disability at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); see also Moore, 21 Vet. App. at 216-17; Fenderson, 12 Vet. App. at 126.  Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial evaluation rating of 20 percent, but no more, for a left wrist disability is granted, subject to the laws and regulations the payment of monetary benefits.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


